In an action for a judgment declaring, inter alia, that the defendant U.S. Capital Insurance Company provided liability insurance coverage to the plaintiff Ford Motor Credit Company for a certain accident, the plaintiffs appeal from (1) an order of the Supreme Court, Kings County (Hurowitz, J.), dated November 9, 1994, which granted the motion of the defendant U.S. Capital Insurance Company for summary judgment dismissing the complaint and all cross claims asserted against it, and (2) an amended order of the same court (Barasch, J.), dated March 14, 1995, which, in effect, searched the record and dismissed the complaint and all cross claims asserted against all of the defendants.
Ordered that the appeal from the order dated November 9, 1994, is dismissed, as that order was superseded by the amended order dated March 14, 1995; and it is further,
Ordered that the amended order dated March 14,1995, is af*412firmed for reasons stated by Justice Hurowitz and Justice Barasch at the Supreme Court; and it is further,
Ordered that the matter is remitted to the Supreme Court, Kings County, for the entry of a judgment declaring the rights of the parties in accordance herewith (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901); and it is further,
Ordered that the respondent U.S. Capital Insurance Company is awarded one bill of costs. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.